Exhibit 10.5

 

EXECUTION VERSION

 

Supplemental Indenture in Respect of Subsidiary Guarantees

January 25, 2016

 

FIFTH SUPPLEMENTAL INDENTURE, dated as of January 25, 2016 (this “Supplemental
Indenture”), among the Subsidiaries listed on Schedule A hereto (the “New
Subsidiary Guarantors” and each, a “New Subsidiary Guarantor”), Envision
Healthcare Corporation (the “Company”) and Wilmington Trust, National
Association, as Trustee under the Indenture referred to below.

 

W I T N E S S E T H:

 

WHEREAS, the Company, each existing Subsidiary Guarantor under the Indenture
referred to below (the “Existing Guarantors”) and the Trustee have heretofore
become parties to an Indenture, dated as of June 18, 2014 (as amended,
supplemented, waived or otherwise modified, the “Indenture”), providing for the
issuance of Notes in series;

 

WHEREAS, Section 1308 of the Indenture provides that the Company is required to
cause the New Subsidiary Guarantors to execute and deliver to the Trustee a
supplemental indenture pursuant to which the New Subsidiary Guarantors shall
guarantee the Company’s Subsidiary Guaranteed Obligations under the Notes
pursuant to a Subsidiary Guarantee on the terms and conditions set forth herein
and in Article XIII of the Indenture;

 

WHEREAS, each New Subsidiary Guarantor desires to enter into such supplemental
indenture for good and valuable consideration, including substantial economic
benefit in that the financial performance and condition of such New Subsidiary
Guarantor is dependent on the financial performance and condition of the
Company, the obligations hereunder of which such New Subsidiary Guarantor has
guaranteed, and on such New Subsidiary Guarantor’s access to working capital
through the Company’s access to revolving credit borrowings under the Senior ABL
Facility; and

 

WHEREAS, pursuant to Section 901 of the Indenture, the parties hereto are
authorized to execute and deliver this Supplemental Indenture to amend the
Indenture, without the consent of any Holder;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the New
Subsidiary Guarantors, the Company and the Trustee mutually covenant and agree
for the benefit of the Holders of the Notes as follows:

 

1. Defined Terms.  As used in this Supplemental Indenture, terms defined in the
Indenture or in the preamble or recital hereto are used herein as therein
defined.  The words “herein,” “hereof” and “hereby” and other words of similar
import used in this Supplemental Indenture refer to this Supplemental Indenture
as a whole and not to any particular section hereof.

 

 





--------------------------------------------------------------------------------

 



 

 

2.Agreement to Guarantee.  Each New Subsidiary Guarantor hereby agrees, jointly
and severally with the other New Subsidiary Guarantors and the Existing
Guarantors and fully and unconditionally, to guarantee the Subsidiary Guaranteed
Obligations under the Indenture and the Notes on the terms and subject to the
conditions set forth in Article XIII of the Indenture and to be bound by (and
shall be entitled to the benefits of) all other applicable provisions of the
Indenture as a Subsidiary Guarantor. 

 

3.Termination, Release and Discharge.  Each New Subsidiary Guarantor’s
Subsidiary Guarantee shall terminate and be of no further force or effect, and
each New Subsidiary Guarantor shall be released and discharged from all
obligations in respect of such Subsidiary Guarantee, as and when provided in
Section 1303 of the Indenture.

 

4.Parties.  Nothing in this Supplemental Indenture is intended or shall be
construed to give any Person, other than the Holders and the Trustee, any legal
or equitable right, remedy or claim under or in respect of any New Subsidiary
Guarantor’s Subsidiary Guarantee or any provision contained herein or in Article
XIII of the Indenture.

 

5.Governing Law.  THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE TRUSTEE, THE COMPANY,
ANY OTHER OBLIGOR IN RESPECT OF THE NOTES AND (BY THEIR ACCEPTANCE OF THE NOTES)
THE HOLDERS AGREE TO SUBMIT TO THE JURISDICTION OF ANY UNITED STATES FEDERAL OR
STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENTAL INDENTURE.

 

6.Ratification of Indenture; Supplemental Indentures Part of Indenture.  Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect.  This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder of Notes heretofore or hereafter
authenticated and delivered shall be bound hereby.  The Trustee makes no
representation or warranty as to the validity or sufficiency of this
Supplemental Indenture or as to the accuracy of the recitals to this
Supplemental Indenture.

 

7.Counterparts.  The parties hereto may sign one or more copies of this
Supplemental Indenture in counterparts, all of which together shall constitute
one and the same agreement.

 

8.Headings.  The section headings herein are for convenience of reference only
and shall not be deemed to alter or affect the meaning or interpretation of any
provisions hereof.

 

 



2

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

 

 

 

ARIZONA EMS HOLDINGS, INC.

 

BEACON TRANSPORTATION, INC.

 

BOWERS COMPANIES, INC.

 

COMTRANS AMBULANCE SERVICE, INC.

 

CORNING AMBULANCE SERVICE INC.

 

DONLOCK, LTD.

 

E.M.S. VENTURES, INC.

 

EASTERN AMBULANCE SERVICE, INC.

 

EASTERN PARAMEDICS, INC.

 

EMERGENCY MEDICAL TRANSPORT, INC.

 

EMS VENTURES OF SOUTH CAROLINA, INC.

 

GOLD CROSS AMBULANCE SERVICE OF PA., INC.

 

GOLD CROSS AMBULANCE SERVICES, INC.

 

LASALLE AMBULANCE INC.

 

MAINSTAY SOLUTIONS, LLC

 

MEDICAL EMERGENCY DEVICES AND SERVICES (MEDS), INC.

 

MERCURY AMBULANCE SERVICE, INC.

 

METRO CARE CORP.

 

NATIONAL AMBULANCE & OXYGEN SERVICE, INC.

 

NORTH MISS. AMBULANCE SERVICE, INC.

 

PACIFIC AMBULANCE, INC.

 

PROFESSIONAL MEDICAL TRANSPORT, INC.

 

R/M ARIZONA HOLDINGS, INC.

 

R/M MANAGEMENT CO., INC.

 

R/M OF TENNESSEE G.P., INC.

 

R/M OF TENNESSEE L.P., INC.

 

RMC CORPORATE CENTER, L.L.C.

 

RURAL/METRO (DELAWARE) INC.

 

RURAL/METRO CORPORATION

 

RURAL/METRO CORPORATION

 

RURAL/METRO CORPORATION OF FLORIDA

 

RURAL/METRO CORPORATION OF TENNESSEE

 

RURAL/METRO FIRE DEPT., INC.

 

RURAL/METRO MID-SOUTH, L.P.

 

RURAL/METRO OF BREWERTON, INC.

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name: Craig A. Wilson

 

 

Title:   Secretary

 

 



[Signature Page to Fifth Supplemental Indenture]

--------------------------------------------------------------------------------

 



 




 

 

RURAL/METRO OF CALIFORNIA, INC.

 

RURAL/METRO OF CENTRAL ALABAMA, INC.

 

RURAL/METRO OF CENTRAL COLORADO, INC.

 

RURAL/METRO OF CENTRAL OHIO, INC.

 

RURAL/METRO OF GREATER SEATTLE, INC.

 

RURAL/METRO OF INDIANA, L.P.

 

RURAL/METRO OF NEW YORK, INC.

 

RURAL/METRO OF NORTHERN CALIFORNIA, INC.

 

RURAL/METRO OF NORTHERN OHIO, INC.

 

RURAL/METRO OF OHIO, INC.

 

RURAL/METRO OF OREGON, INC.

 

RURAL/METRO OF ROCHESTER, INC.

 

RURAL/METRO OF SAN DIEGO, INC.

 

RURAL/METRO OF SOUTHERN CALIFORNIA, INC.

 

RURAL/METRO OF SOUTHERN OHIO, INC.

 

RURAL/METRO OF TENNESSEE, L.P.

 

RURAL/METRO OPERATING COMPANY, LLC

 

SAN DIEGO MEDICAL SERVICES ENTERPRISE, LLC

 

SIOUX FALLS AMBULANCE, INC.

 

SOUTHWEST AMBULANCE AND RESCUE OF ARIZONA, INC.

 

SOUTHWEST AMBULANCE OF CASA GRANDE, INC.

 

SOUTHWEST AMBULANCE OF NEW MEXICO, INC.

 

SOUTHWEST AMBULANCE OF SOUTHEASTERN ARIZONA, INC.

 

SOUTHWEST AMBULANCE OF TUCSON, INC.

 

SOUTHWEST GENERAL SERVICES, INC.

 

SW GENERAL, INC.

 

THE AID AMBULANCE COMPANY, INC.

 

THE AID COMPANY, INC.

 

TOWNS AMBULANCE SERVICE, INC.

 

VALLEY FIRE SERVICE, INC.

 

W & W LEASING COMPANY, INC.

 

WP ROCKET HOLDINGS INC.

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name: Craig A. Wilson

 

 

Title:   Secretary

 





[Signature Page to Fifth Supplemental Indenture]

--------------------------------------------------------------------------------

 



 

 

 

QRX MEDICAL MANAGEMENT, LLC

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name: Craig A. Wilson

 

 

Title:   Senior Vice President and Secretary

 





[Signature Page to Fifth Supplemental Indenture]

--------------------------------------------------------------------------------

 



 

 

 

ENVISION HEALTHCARE CORPORATION

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name: Craig A. Wilson

 

 

Title:   Secretary

 





[Signature Page to Fifth Supplemental Indenture]

--------------------------------------------------------------------------------

 



 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Trustee

 

 

 

 

By:

/s/ Joseph P. O’Donnell

 

 

Authorized Officer

 

 

 



[Signature Page to Fifth Supplemental Indenture]

--------------------------------------------------------------------------------

 



 

SCHEDULE A

 

New Subsidiary Guarantors

Jurisdiction of Organization

Arizona EMS Holdings, Inc.

Arizona

Beacon Transportation, Inc.

New York

Bowers Companies, Inc.

California

ComTrans Ambulance Service, Inc.

Arizona

Corning Ambulance Service Inc.

New York

Donlock, Ltd.

Pennsylvania

E.M.S. Ventures, Inc.

Georgia

Eastern Ambulance Service, Inc.

Nebraska

Eastern Paramedics, Inc.

Delaware

Emergency Medical Transport, Inc.

Arizona

EMS Ventures of South Carolina, Inc.

South Carolina

Gold Cross Ambulance Service of Pa., Inc.

Ohio

Gold Cross Ambulance Services, Inc.

Delaware

LaSalle Ambulance Inc.

New York

Mainstay Solutions, LLC

Arizona

Medical Emergency Devices and Services (MEDS), Inc.

Arizona

Mercury Ambulance Service, Inc.

Kentucky

Metro Care Corp.

Ohio

National Ambulance & Oxygen Service, Inc.

New York

North Miss. Ambulance Service, Inc.

Mississippi

Pacific Ambulance, Inc.

California

Professional Medical Transport, Inc.

Arizona

QRx Medical Management, LLC

Delaware

R/M Arizona Holdings, Inc.

Arizona

R/M Management Co., Inc.

Arizona

R/M of Tennessee G.P., Inc.

Delaware

R/M of Tennessee L.P., Inc.

Delaware

RMC Corporate Center, L.L.C.

Arizona

Rural/Metro (Delaware) Inc.

Delaware

Rural/Metro Corporation

Delaware

Rural/Metro Corporation

Arizona

Rural/Metro Corporation of Florida

Florida

Rural/Metro Corporation of Tennessee

Tennessee

Rural/Metro Fire Dept., Inc.

Arizona

Rural/Metro Mid-South, L.P.

Delaware

Rural/Metro of Brewerton, Inc.

New York

Rural/Metro of California, Inc.

Delaware

Rural/Metro of Central Alabama, Inc.

Delaware

Rural/Metro of Central Colorado, Inc.

Delaware

Rural/Metro of Central Ohio, Inc.

Delaware

Rural/Metro of Greater Seattle, Inc.

Washington

Rural/Metro of Indiana, L.P.

Delaware

Rural/Metro of New York, Inc.

Delaware

Rural/Metro of Northern California, Inc.

Delaware

Rural/Metro of Northern Ohio, Inc.

Delaware

Rural/Metro of Ohio, Inc.

Delaware

Rural/Metro of Oregon, Inc.

Delaware

 





 

--------------------------------------------------------------------------------

 



 

Rural/Metro of Rochester, Inc.

New York

Rural/Metro of San Diego, Inc.

California

Rural/Metro of Southern California, Inc.

Delaware

Rural/Metro of Southern Ohio, Inc.

Ohio

Rural/Metro of Tennessee, L.P.

Delaware

Rural/Metro Operating Company, LLC

Delaware

San Diego Medical Services Enterprise, LLC

California

Sioux Falls Ambulance, Inc.

South Dakota

Southwest Ambulance and Rescue of Arizona, Inc.

Arizona

Southwest Ambulance of Casa Grande, Inc.

Arizona

Southwest Ambulance of New Mexico, Inc.

New Mexico

Southwest Ambulance of Southeastern Arizona, Inc.

Arizona

Southwest Ambulance of Tucson, Inc.

Arizona

Southwest General Services, Inc.

Arizona

SW General, Inc.

Arizona

The Aid Ambulance Company, Inc.

Delaware

The Aid Company, Inc.

Indiana

Towns Ambulance Service, Inc.

New York

Valley Fire Service, Inc.

Delaware

W & W Leasing Company, Inc.

Arizona

WP Rocket Holdings Inc.

Delaware

 

 

--------------------------------------------------------------------------------